DETAILED ACTION
Summary
Claims 1-3 are pending in the application. Claims 1-3 are rejected under 35 USC 112(b). Claims 1-3 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/18/2020.  These drawings are accepted.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 recites “a lengthwise direction” in line 9. It should recite “the lengthwise direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Double Patenting
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent No. 10,561,397 in view of Srinivasan (U.S PGPub 2014/0243806 A1). 

Instant Application
Patent
A laser treatment device using an ultrasonic probe, comprising: a housing 110 
(Claim 1) An ultrasonic probe injection device using an RCM (remote center of motion) comprising:
a housing (110);
the ultrasonic probe 120 including a knob 121, a body 122 connected to the knob 121, and a dispersing unit 123 connected to the body 122, the body 122 rotatably installed inside the housing 110;
(Claim 1) an ultrasonic probe (120) which includes a knob (121), a body (122) connected to the knob (121), and an emitting unit (123) connected to the body (122), in which the body (122) is rotatably installed in the housing (110);
an elevator 130 provided on an outer circumference of the housing 110 to slide up or down;
(Claim 1) a lifting body (130) which is installed at an outer circumference of the housing (110) so as to be slidable upward and downward, wherein the lifting body (130) is slidable upward and downward toward upper and lower sides of the housing (110) by means of a drive means, wherein the drive means comprises: a conveying 

(Claim 1) a support body (140) which has one end coupled to the lifting body (130) and is formed in an arc shape to have the same central axis in a longitudinal direction; and
and a first radiating unit 150 movably installed along a lengthwise direction of the first support 140 to radiate laser beams.
(Claim 1) an injection unit fixing body (150) which is installed on the support body (140) and movable along the support body (140).
wherein the laser treatment device includes a remote-center-of-motion (RCM) mechanism to allow the first radiating unit to enable a laser beam radiation from the first radiating unit to reach a target despite a change in an angle of radiation due to a movement along the first support
(Claim 4) wherein the ultrasonic probe injection device (100) is configured such that a target point, which the injection needle (210) reaches, is unchanged when an insertion angle of the injection needle (210) is changed with respect to the target point during the injection unit fixing body (150) is moved along the support body (140) by the RCM.
wherein the first radiating unit includes a fastener that is fitted into one of at least one fastening hole formed in a rear surface of the first support to fasten the first radiating unit and an elastic body 

which the fixing member (151) is adjacent to the fixing grooves (141).


As detailed above, the instant claims are simply broader than the Patent claims and therefore any device meeting the limitations of the claims of the Patent would necessarily meet the limitations of the instant claims.
The instant claims differ from the patented claims in the patented claims 4 and 6 are in different branches. However, is would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base device ready for improvement of patented claim 4 with the fastening feature of the comparable device of patented claim 6. One of ordinary skill could implement the improvement to the base device, and using the elastic fasteners in the fastening grooves (hole) to fix the injection unit to the support member would provide predictable benefits to one of ordinary skill in the art.
The instant claims differ from the patented claims in that they have a first radiating unit to radiate laser beams, rather than an injection unit fixing body, movably installed on the support body.
However, Srinivasan teaches a system for providing percutaneous laser energy (Abstract). This system radiates laser beams from a hollow needle (Fig. 12) [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to use a needle with a laser, as taught by Srinivasan, because this allows for the system to selectively treat tissue without negatively affecting the surrounding tissue, as recognized by Srinivasan [0034], thereby providing an improved treatment.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,397 in view of Srinivasan and Kang. 
The combination teaches the invention as claimed. The Patent fails to explicitly teach wherein the first radiating unit 150 includes a plurality of laser modules 151 for radiating laser beams.
Srinivasan further teaches wherein the first radiating unit includes a plurality of laser modules for radiating laser beams (Fig. 18, 1500) [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to use a plurality of laser modules, as taught by Srinivasan, because this beneficially improves the treatment area without increasing the procedure time, as recognized by Srinivisan [0072].
The combination fails to explicitly teach a convex lens focusing the laser beams radiated from the plurality of laser modules.
Kang teaches a system for treating skin disease (Abstract). This system uses convex lenses (Fig. 6b, 11) to focus the laser energy onto the target tissue [0008][0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have a convex lens focusing the laser beams, as taught by Kang, because this allows the correct amount of energy to be applied to the correct depth of the skin, as recognized by Kang [0011], thereby improving treatment.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,397 in view of Srinivasan, Kang, Nagata, and Prescott. 
Regarding Claim 3, the combination of reference teaches the invention substantially as claimed. The Patent fails to explicitly teach wherein the number of the plurality of laser modules 151 is at least three or more.
Srinivasan further teaches wherein the first radiating unit includes a plurality of laser modules (3 or more) for radiating laser beams (Fig. 18, 1500) [0072]. Furthermore, the statement “sequentially output and radiate the laser beams” is considered a statement of intended use. The combination is capable of performing such a function because the lasers are separate.

The combination is silent regarding the plurality of laser arranged as even intervals.
Nagata teaches a laser array for treating tissue where the lasers are arranged at even intervals [0102].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination so the laser modules are arranged evenly, as taught by Nagata, because this allows for the relative position of points outside the center of the optical probe to be easier to be calculated easier, as recognized by Nagata [0102].
Alternatively, the combination is silent regarding sequentially output and radiate the laser beams.
Prescott teaches sequentially firing laser lights to preserve battery power (Col 7, lines 54-60).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination to sequentially radiate the laser beams, as taught by Prescott, in order to save power, as recognized by Prescott (Col 7, lines 54-60).).

Response to Arguments
Applicant’s arguments, see page 3, filed 11/18/2020, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
The Claims were amended to specify that the system contained “an elevator provided on an outer circumference of the housing to slide up or down; a first support having an end connected to a side of the elevator and shaped as an arc to have the same central axis along a lengthwise direction thereof, and a first radiating unit movably installed along a lengthwise direction of the first support to radiate laser beams, wherein the laser treatment device includes a remote-center-of-motion (RCM) mechanism to allow the first radiating unit to enable a laser beam radiation from the first radiating unit to reach a target despite a change in an angle of radiation due to a movement along the first support”. This amended 
These features are not taught by the prior art. Lee et al. (U.S PGPub 2005/0267373 A1) teaches an arc, but not an RCM which would allow the laser to radiate a target regardless of angle. Furthermore, the elevator of Lee would not achieve the same result of allowing the RCM to use target different angle trajectories or different depths. While Sheldon (U.S PGPub 2012/0259221 A1) teaches an elevator for a probe, the disclosed system does not have an RCM system and therefore does not allow the different angles to be used to reach the same target, which the claimed invention allows. Blumenthal (U.S Patent 4,967,752) and Srinivasan (U.S PGPub 2014/0243806 A1) also does not teach the features. Therefore, the rejection of claim 1 under 35 USC 103 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.M./Examiner, Art Unit 3793                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793